DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “one or more block cipher encryption algorithms and/or stream cipher encryption algorithms” which is directed to software. Therefore, the claim is directed to software per se, which is non-statutory. In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware to establish a statutory category of invention and enable any functionality to be realized.
Claims 2-17 are rejected because their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nemiroff (US 9800409 B2), in view of Case et al. (hereinafter Case) (US 9954681 B2).
As to claim 1, Nemiroff teaches a system or apparatus for encrypting data that constitutes or implements hardware reconfigurable security algorithms, comprising: 
a hardware random number generator [FIG.2: true-random number generator 210]; 
a secure public key exchanger [col. 7, lines 33-35: “In box 570, the public key of the RSA key pair generated in box 504 may be transmitted to another system.”] [It implies that there is a public key exchanger for transmitting the public key”]; 
a cryptographically secure pseudorandom number generator [FIG.2: pseudo-random number generator 230]; 
a hardware encryption module [processor 100]; and 
a wireless transmitter and receiver [col. 8, lines 5-10: wireless connection].
Nemiroff does not teach a multiplexer, one or more block cipher encryption algorithms and/or stream cipher encryption algorithms.
Case teaches that a multiplexer [FIG. 4, multiplexer 406] and one or more block cipher encryption algorithms are used for data encryption [col. 6, line 60 – col. 7, line 7] [col. 14, line 14: “In a block cipher mode, a block address is encrypted with a key…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implanting multiplexer and block cipher algorithm as suggested in Case into Nemiroff  for data encryption. One having ordinary skill in the art would have been motivated to make such modification to increase flexibility of encryption for different uses of encrypted data.
As to claim 2, Nemiroof teaches wherein the hardware random number generator comprises a random number generator that converts a random process into random bits [col. 3, lines 63-67: “True-random number generator 210, or any other source of an input value for key generation logic 200, may be included in or separate from key generation logic 200. In one embodiment, the input value may be a 256-bit value.”].
As to claim 4, Nemiroff teaches wherein the secure public key exchanger implements a secure public key transfer method comprising a Diffie-Hellman key exchange and/or a Rivest-Shamir-Adleman (RSA) key exchange [col 1, lines19-21: “for example, the public key encryption algorithm developed by Rivest, Shamir, and Adelman (‘RSA’) uses two keys, one a public key and the other a private key.”].
As to claim 6, Nemiroff teaches wherein the cryptographically secure pseudorandom number generator comprises a random number generator that produces a deterministic random output [col 6, lines 13-15 and line 20: “Pseudo-random number generator 430 is to generate a sequence of pseudo-random numbers using a seed value as an input value…pseudo-random number generator 430 is deterministic.”].
As to claim 8, Nemiroff teaches wherein the hardware encryption module comprises a digital circuit [processor 100].
As to claim 9, Nemiroff teaches wherein the digital circuit comprises a field programmable gate array (FPGA), and/or an applied specific integrated circuit (ASIC) [col. 2, lines 26-38].
As to claim 10, Nemiroff teaches wherein the digital circuit comprises partial dynamic reconfigurable hardware [col. 2, lines 26-38].
As to claim 11, Nemiroff teaches wherein the partial dynamic reconfigurable hardware includes one or more partitions configured to reconfigure (i) one or more algorithms for the cryptographically secure pseudorandom number generator, (ii) the one or more block cipher encryption algorithms, (iii) modes of operation, (iv) one or more key scheduling algorithms, (v) round order within the one or more block cipher encryption algorithms, and/or (vi) one or more diffusion or confusion functions within the block cipher algorithms [col. 4, lines 1-4: “seed generator 220 is to generate seed values for pseudo-random number generator 230. Seed generator 220 may generate one or more seed values from a single input value, according to any deterministic approach.”].
As to claim 12, Nemiroff teaches wherein the partial dynamic reconfigurable hardware includes one or more partitions configured to reconfigure the stream cipher encryption algorithms and/or one or more key mixing algorithms [col. 3, lines 1-6: “execution logic 120 may include all or part of key generation logic 122…Key generation logic 122 may include any circuitry, logic, or other structures to generate one or more cryptographic keys.”].
As to claim 13, Case teaches the system or apparatus of claim 1, comprising the one or more block cipher encryption algorithms [col. 6, line 60 – col. 7, line 7] [col. 14, line 14: “In a block cipher mode, a block address is encrypted with a key…”].
As to claim 14, Case teaches wherein the one or more block cipher encryption algorithms comprise one or more whitening keys, one or more key scheduling algorithms, and/or one or more confusion, diffusion, permutation, substitution and/or round iterations [.
As to claim 17, Nemiroff teaches wherein the wireless transmitter and receiver are configured to operate in a wireless wide area network (WWAN), a wireless local area network (WLAN), a wireless personal area network (WPAN), a WiFi network, a Bluetooth network, and/or a Zigbee network [col. 8, lines 5-10: wireless connection].

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nemiroff (US 9800409 B2) in view of Case et al. (hereinafter Case) (US 9954681 B2), and further in view of Binder et al. (hereinafter Binder) (US 20130201316 A1).
As to claim 3, Nemiroff in view of Case does not teach wherein the random process comprises a noise signal, a thermal noise signal, or a random process utilizing a photoelectric effect, beam splitting, or other quantum phenomena.
Binder teaches that a random process comprises a noise signal, a thermal noise signal, or a random process utilizing a photoelectric effect, or other quantum phenomena [0609: “The random number generator may be based on a physical process (such as thermal noise, shot noise, nuclear decaying radiation, photoelectric effect or other quantum phenomena), or on an algorithm for generating pseudo-random numbers.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of generating random number based on the physical process as suggested in Binder into Nemiroff in view of Case to provide detail of manner for generating random number from random number generator.
As to claim 5, Binder further teaches wherein the multiplexer comprises a space division multiplexer, a frequency division multiplexer, a time division multiplexer, a polarization division multiplexer, an orbital angular momentum multiplexer, and/or a code division multiplexer [0608: time-division multiplexer].
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nemiroff (US 9800409 B2) in view of Case et al. (hereinafter Case) (US 9954681 B2), and further in view of Cramer (US 20190347399 A1).
As to claim 7, Nemiroff in view of Case does not teach wherein the random number generator that produces a deterministic random output comprises a Yarrow algorithm, a ChaCha20 algorithm, a Fortuna algorithm, an ISAAC algorithm, and/or an Evolutionary algorithm.
Cramer teaches that the random number generator that produces a deterministic random output comprises an ISAAC algorithm [0290: “The PRNG may comprise a DRBG (deterministic random bit generator). The PRNG may comprise any of the following algorithm…ISAAC (cipher)…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing ISAAC algorithm in random number generator as suggested in Cramer into Nemiroff in view of Case to provide the detail means of algorithm implemented in the random number generator.
As to claim 15, Cramer teaches the system or apparatus of claim 1, comprising the one or more stream cipher encryption algorithms [0290: stream ciphers].
As to claim 16, Cramer teaches wherein the one or more stream cipher encryption algorithms comprise a pseudorandom key stream and/or one or more key mixing algorithms [0290].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187